DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/15/22.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/8/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.

Response to Arguments


Applicant's arguments filed 9/15/22 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 9/15/22 with respect to claims 1-24 has been considered but are not persuasive.

Applicant argued in page 11 that the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage. This feature is not defined in commonly assigned patent 10735734.

Examiner notes that this feature is obvious over combined teaching of prior art Sodagar (U.S. Pub. No. 6269192 B1) and Tourapis Fig. 2 [0045]. Please see 103 rejection down below for more details. Sodagar’s residual quantization stage configured to quantize a residual signal caused by the quantization stage will be applicable to Tourapis Fig. 2 with predictable results. Claims are broad and obvious over prior art.

Double Patenting

Double Patenting rejection based on US Pat. 10735734 B2 is withdrawn because of the eTD filed on 8-18-2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar (U.S. Pub. No. 6269192 B1), in view of Tourapis (U.S. Pub. No. 20070230565 A1). 

Regarding to claim 1, 11 and 20-24:

Examiner’s note: Encoding and decoding is done using the same and opposite algorithm.

1. Sodagar teach an encoder, comprising: a quantization stage configured to quantize (Sodagar Fig. 14 Q0 [1412], Q1 [1422], … Qn are quantization stage, because Sodagar col 10 line 33-39 quantized with the quantizer Q.sub.0 1412. These quantized coefficients are scanned by ZTS module 1414 using the above zerotree concept and then the significant maps and quantized coefficients are entropy coded by entropy (or arithmetic) coder 1416 as discussed above in FIGS. 7 and 8) an input signal (Sodagar Fig. 14 – 1405. Sodagar col 11 line 10-11 different spatial resolutions of the input image can be forwarded as input on path 1405) using a dead zone in order to obtain a plurality of quantized values; (Sodagar Fig. 14 Q0 [1412], Q1 [1422], … Qn outputs different  quantized values, because Sodagar col 11 line 31-35 all the quantizers can be uniform mid-rise quantizers with a dead zone 2 times the quantization step size These quantization step sizes are then specified by the encoder in the bitstream, e.g., sending the quantization or bin indices)
an entropy encoder configured to encode the plurality of quantized values using an entropy encoding scheme in order to obtain a plurality of entropy encoded values; (Sodagar Fig. 14 Q0 [1412], Q1 [1422], … Qn are quantization stage Sodagar col 2 line 57-67 the wavelet coefficients of the first spatial resolution (and/or quality (signal-to-noise (SNR))) layer are first quantized with a first quantizer Q0. These quantized coefficients are scanned using the zerotree concept and then the significant maps and quantized coefficients are entropy coded. The output of the entropy coder at this level, BS0, comprises the first portion of the bitstream. (15) Next, the quantized wavelet coefficients of the first layer are also reconstructed and subtracted from the original wavelet coefficients. These "residual" wavelet coefficients are fed into the next stage of the coder in which the wavelet coefficients are quantized with a second (next) quantizer, Q1, which is then followed by zerotree scanned and entropy coded. The output of this stage, BS1, comprises the second portion of the output bitstream)
a residual quantization stage configured to quantize a residual signal caused by the quantization stage, (Sodagar Fig. 14 – BS1. Sodagar col 11 line 10-11 the quantized wavelet coefficients of the first layer are also reconstructed and subtracted from the original wavelet coefficients via inverse quantizer 1418 and buffer 1419. The "residual wavelet coefficients" are then fed into the second stage 1410.sub.2 of the coder in which the wavelet coefficients are quantized with Q.sub.1, and then zerotree scanned via ZTS module 1424 and entropy coded via entropy coder 1426. It should be noted that the residual wavelet coefficients may represent the error introduced by the quantization process. As such, subsequent outputs BS.sub.x can be perceived as "refinements" that can be used by the decoder to refine the reconstruction of the quantized wavelet coefficients. However, it should also be noted that changing the quantizer scale in the next stage may also introduce new wavelet coefficients that may not have existed at the above stage (e.g., these new wavelet coefficients were previously quantized to zeros). The quantization process is further described below. The output of this second stage, BS1, is the second portion of the output bitstream, e.g., the additional information that when combined with the first SNR layer produces the second SNR layer)
a coded signal former configured to form a coded signal from the plurality of entropy encoded values and the at least one quantized residual value. (Sodagar Fig. 1, Fig. 14 BS0, BS1 … BSN are plurality of entropy encoded values. Sodagar col 10 line 31-67 the quantized wavelet coefficients of the first layer are also reconstructed and subtracted from the original wavelet coefficients via inverse quantizer 1418 and buffer 1419. The "residual wavelet coefficients" [one quantized residual value] are then fed into the second stage 1410.sub.2 of the coder in which the wavelet coefficients are quantized with Q.sub.1, and then zerotree scanned via ZTS module 1424 and entropy coded via entropy coder 1426. It should be noted that the residual wavelet coefficients may represent the error introduced by the quantization process)

Sodagar do not explicitly teach wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage; 

However Tourapis teach wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage; and (Tourapis Fig. 2 [0045] an impact of deadzoning during transformation and quantization is indicated generally by the reference numeral 200. In FIG. 2, the interval around zero is called a dead zone. A deadzone quantizer is characterized by two parameters: the zero bin-width (2s-2f) and the outbin width (s), as shown in FIG. 2. The optimization [configured to determine] of the deadzone through f is often used as an efficient method to achieve good rate-distortion performance. Nevertheless, it is well known that the introduction of a deadzone during this process (i.e. reduction of the f term [non-zero quantized value]) can usually allow an additional bitrate reduction, while having a small impact in quality)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sodagar, further incorporating Tourapis in video/camera technology. One would be motivated to do so, to incorporate the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage. This functionality will improve efficiency.

Regarding to claim 2 and 12:

2. Sodagar teach the encoder according to claim 1, Sodagar do not explicitly teach wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage.

However Tourapis teach wherein the residual quantization stage is configured to determine, for a non-zero quantized value, at least one quantized residual value in dependence on a width of the dead zone of the quantization stage. (Tourapis Fig. 2 [0045] an impact of deadzoning during transformation and quantization is indicated generally by the reference numeral 200. In FIG. 2, the interval around zero is called a dead zone. A deadzone quantizer is characterized by two parameters: the zero bin-width (2s-2f) and the outbin width (s), as shown in FIG. 2. The optimization [configured to determine] of the deadzone through f is often used as an efficient method to achieve good rate-distortion performance. Nevertheless, it is well known that the introduction of a deadzone during this process (i.e. reduction of the f term [non-zero quantized value]) can usually allow an additional bitrate reduction, while having a small impact in quality)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar (U.S. Pub. No. 6269192 B1), in view of Tourapis (U.S. Pub. No. 20070230565 A1), further in view of Auyeung (U.S. Pub. No. 20120044988 A1).

Regarding to claim 4:

4. Sodagar teach the encoder according to claim 1, Sodagar do not explicitly teach wherein the residual quantization  stage comprises: an inverse quantizer configured to inverse quantize the plurality of quantized values in dependence on the dead zone in order to obtain an inverse quantized input signal; a comparer configured to compare the input signal and the inverse quantized input signal.

However Tourapis teach wherein the residual quantization (Tourapis [0049] FIG. 3 325, 335) stage comprises: an inverse quantizer (Tourapis [0049] FIG. 3 345) configured to inverse quantize the plurality of quantized values in dependence on the dead zone (Tourapis Fig. 2 [0045]) in order to obtain an inverse quantized input signal; (Tourapis [0049] FIG. 3 an output of the quantizer 335 is connected in signal communication with a first input of a variable length coder 340 and with an input of an inverse quantizer 345. An output of the variable length coder 340 is an externally available output of the video encoder 300. An output of the inverse quantizer 345 is connected in signal communication with an input of an inverse transformer 350)

The motivation for combining Sodagar and Tourapis as set forth in claim 1 is equally applicable to claim 4.

However Auyeung teach and a comparer configured to compare the input signal and the inverse quantized input signal. (Auyeung [0043] FIG. 2 Frames of video 12 are compared 14 with prior encoding to produce a difference signal between the original and predicted frames which is subject to execution of a transform 16, a quantization 18, an inverse quantization 20 and upon which an inverse transform 22 is executed to produce an output which is summed)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sodagar, further incorporating Tourapis and Auyeung in video/camera technology. One would be motivated to do so, to incorporate a comparer configured to compare the input signal and the inverse quantized input signal. This functionality will improve quality.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar (U.S. Pub. No. 6269192 B1), in view of Tourapis (U.S. Pub. No. 20070230565 A1), further in view of Chono (U.S. Pub. No. 20080101465 A1).

Regarding to claim 13:

13. Sodagar teach the decoder according to claim 11, Sodagar do not explicitly teach wherein the inverse quantization stage is configured to refine the inverse quantization level by determining a refined inverse quantization level in dependence on the dead zone.

However Chono teach wherein the inverse quantization stage is configured to refine the inverse quantization level by determining a refined inverse quantization level (Chono [0166] An outline of the operation of the I-frame flickering suppression control apparatus 300 in accordance with the present embodiment involves: applying, to an image to be intra-encoded, inter-frame prediction with an image frame that was encoded using inter-encoding and reconstructed in the past (which will be referred to as corrected-reference-image-producing reference frame hereinbelow), conversion, quantization, inverse-quantization, and inverse-conversion to generate an inter-encoded reconstructed image recInter(t, vpx.sub.t, vpy.sub.t), and outputting it as a corrected reference image) in dependence on the dead zone. (Chono [0187] At Step S1002, an I-frame flickering suppression control signal IFlickerControl is calculated from the second predictive error pe2.sub.idx(x, y), MB type, and quantizing parameter `qp` according to EQ. (20): where qpth1 is a threshold of the quantizing parameter (which is 28 in the present embodiment), .alpha. is a value greater than zero, and Tgain is a gain for conversion (which is 16 in the present embodiment). When .alpha. is one, Sth is equal to the quantization dead-zone width in inter-encoding in a pixel spatial domain)

The motivation for combining Sodagar and Tourapis as set forth in claim 11 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sodagar, further incorporating Tourapis and Chono in video/camera technology. One would be motivated to do so, to incorporate the inverse quantization stage is configured to refine the inverse quantization level by determining a refined inverse quantization level. This will enhance functionality.

Allowable subject matter

Regarding to claim 3, 5-10 and 14-19:

Claims 3, 5-10 and 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482